648 F.2d 922
28 Fair Empl.Prac.Cas.  1717,27 Empl. Prac. Dec. P 32,263COMMONWEALTH OF PENNSYLVANIA and Raymond Williams, WillieMcKay, Marion J. Eaddy, Randolph Hughes, Jr., ArielBrownlee, William Bostic, Kenneth Howard, Alpha Christmas,Ronald Richardson, Clarence Winder, Ronald Crawford, andFrank Gilchrist, on their own behalf and on behalf of allothers similarly situated,v.LOCAL UNION 542, INTERNATIONAL UNION OF OPERATING ENGINEERS;Operating Engineers Joint Apprenticeship and TrainingCommittee of Philadelphia, Eastern Pennsylvania, and theState of Delaware; General Building Contractors Associationof Eastern Pennsylvania, United Contractors Association, andPennsylvania Excavating Contractors Association, on theirown behalf and on behalf of all others similarly situated,andGlasgow, Inc., on its own behalf and on behalf of all otherssimilarly situated,Local Union 542, International Union of Operating Engineers,Appellant in No. 80-2159.Operating Engineers Joint Apprenticeship and TrainingCommittee of Philadelphia, Eastern Pennsylvania,and the State of Delaware, Appellant in
No. 80-2160.
Nos. 80-2159, 80-2160.
United States Court of Appeals,Third Circuit.
Argued Feb. 24, 1981.Reargued In Banc May 12, 1981.Decided May 19, 1981.

Appeal from United States District Court for the Eastern District of Pennsylvania; Louis C. Bechtle, J.


1
Marvin I. Barish and Gordon Gelfond (argued), Philadelphia, Pa., for appellants Local Union 542 and Operating Engineers Joint Apprenticeship Training Committee.


2
John J. McAleese, Jr., Thomas J. McGoldrick (argued), D. Richard Powell, Jr., Luis A. Minella, Cuniff, Bray & McAleese, Bala Cynwyd, Pa., for appellants Operating Engineers Joint Apprenticeship Training Committee.


3
Harold I. Goodman (argued) and Germaine Ingram, Community Legal Services, Inc., Philadelphia, Pa., for Individually Named and Class Appellees.


4
Joel M. Ressler, Louis J. Rovelli, Margaret Hunting, Deputy Attys. Gen., LeRoy S. Zimmerman, Atty. Gen., Dept. of Justice, Harrisburg, Pa., for appellee Commonwealth of Pennsylvania.


5
Argued Feb. 24, 1981.


6
Before WEIS and GARTH, Circuit Judges, and MILLER, Judge, Court of Customs and Patent Appeals.*


7
Reargued May 12, 1981 In Banc.


8
Before SEITZ, Chief Judge, ALDISERT, GIBBONS, HUNTER, WEIS, and GARTH, Circuit Judges.

OPINION OF THE COURT
PER CURIAM:

9
Essentially for the reasons set forth in the opinions of the district court, see Commonwealth of Pennsylvania v. Local Union 542, 469 F.Supp. 329 (E.D.Pa.1978); 488 F.Supp. 988 (E.D.Pa.1979); 502 F.Supp. 7 (E.D.Pa.1979), and to the extent that the judgment of the district court is challenged by these appeals, the judgment of the district court will be affirmed.



*
 The Honorable Jack R. Miller, United States Court of Customs and Patent Appeals, Washington, D. C., sitting by designation